
103 My delegation takes its place on this rostrum rather late in the day, when the representatives who have spoken before me have congratulated the President and eulogized his past and present achievements. However, permit me to add the voice of Botswana to the chorus of those who have
preceded me. This is no conventional exercise, for the almost unanimous election of the President is sterling proof of the high esteem in which this body holds him and the confidence we repose in his leadership. We have no doubt that the thirtieth session, under his guidance, will bring additional laurels to his crown. His election is a credit to him personally and a tribute to his country, Luxembourg.
104.	The President inherits the mantle of office from Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of Algeria. My delegation cannot proceed to refer to the substantive issues before us without first expressing its appreciation of, and congratulating him on, a job well done during the twenty-ninth session. Through Mr. Bouteflika's patience, level-headed and pragmatic assessment of the mood of the time, he also steered the seventh special session skilfully to a successful conclusion, bringing hope to the hearts of millions of people in the third world. But it is only a hope and we exhort the President to carry on the work so well begun in order that our aspirations might be realized and the economic and social advancement of all peoples might be promoted.
105.	One of the major preoccupations over the past several years has been the growing gap in living standards between the developed and the developing nations. It has become imperative to establish the basis for a more just system of international economic relations among the nations of the world irrespective of their economic and social systems, and on the basis of equality. The seventh special session, which concluded its work a little more than a fortnight ago, addressed itself to this very problem. It is not my intention on this occasion to go into the substantive issues. My delegation welcomes the spirit of conciliation and co-operation manifested at that session which enabled us to conclude our negotiations and unanimously adopt a Program on development and international economic co-operation. What now remains to be done is for all countries to commit themselves to the adoption and implementation of a world plan of action. Since our ultimate objective is to establish a new international economic order, we regard what has been done at the seventh special session as a vital step towards that objective.
106.	On 16 September the United Nations admitted three new nations to its membership: Cape Verde, Mozambique and Sao Tome and Principe. Two years ago, and for many years before that, in the face ot formidable odds such as an organized Portuguese army backed up by a long-established colonial attitude and military experience, a determined unrelenting over lordship, weapons furnished by the North Atlantic Treaty Organization and Western sympathies which were averse, as always, to violence against oppression while professing keen opposition to injustice and inequality it would have been considered near madness to predict the realities of today. Anyone who did so would have been charged with incitement ot the local population who, so the world is often told, are happy in their humble place, were it not for misguided agitators and accused of interfering in the internal affairs of a Member State. It is not my intention to open old wounds. I am moved by the thought and knowledge of what the people of the countries we have
admitted to membership at this session have had to endure and what many other people in different parts of the world are suffering and under what pretext they are made to suffer. Today the entire Assembly rejoices, and very few of us- stop to reflect on the unnecessary and wanton loss of life which preceded these nations' presence in the United Nations. Very few reflect on the individual role they have played in obstructing the way and prolonging the suffering of oppressed peoples through alliances, political attitudes and the promotion of their individual economic interests when problems of decolonization come before this forum.
107.	The regaining of their national independence after many years of colonial domination and their unhindered exercise of self-determination are what the people of Cape Verde, Mozambique, Sao Tome and Principe have always wished for themselves. They do not love war, but they resorted to wars of liberation and a violent struggle for freedom when the inhumanity of colonialism, which desensitizes all human feelings, proved intractable and determined to remain for ever and to ride them into the ground. It is to be hoped that, even in those areas of the world where colonialism, discrimination and apartheid are still rampant, we shall one day be privileged to sit side by side with their national delegations.
108.	It is my pleasant duty as the leader of my country's delegation to congratulate the new Members on their regained independence and on their admission to the community of nations. We are confident that, as they assume their rightful place here, they will contribute in no small measure to the implementation of the ideals and objectives of the United Nations and uphold the principles of its Charter.
109.	In the past year we have witnessed significant and welcome changes in the revolutionary rebirth of nations not only in Africa but also in Asia. In IndoChina we have seen the valiant people of Viet Nam and Cambodia reassert their right to redefine the national boundaries of their lawful territories and, in keeping with the principle of self-determination, decide on the future political direction of their people. We are disappointed that the applications for membership in the United Nations by the Democratic Republic of Viet Nam and the Republic of South Viet Nam have met with opposition and we hope, none the less, that the United States will reconsider its position. We look forward to the day when all the independent nations of Indo-China will take their place in this Assembly. The revolutionary wars of liberation in Indo-China have ended and it is our hope that a period of lasting peace will follow. It is our hope, further, that in the peace that follows, the great Power blocs of the world will reconsider their relationships with the small nations and work for a humane and peaceful international order based on respect for and understanding of the rights of all nations, on justice and on co-operation for the benefit of all mankind and in order to promote a common endeavor to find solutions to the political and economic problems which still confront us. My Government believes that the relaxation of tension between the world Powers will become a dynamic process during which the security of all nations will be guaranteed. We believe that this process could constitute a reaffirmation of an abiding commitment towards achieving the desired results in the area of disarmament and respect for nuclear-free zones
110.	My Government believes that, with the end of the war in Indo-China and as a result of the lesson taught by that revolution, cases of direct and indirect foreign intervention in the internal affairs of other States could be abandoned. The outcome of the recent Conference on Security and Co-operation in Europe, held at Helsinki, encourages us to believe that this can be achieved. What remains to be done is' further to decrease areas of confrontation and to increase areas of co-operation and mutual trust among nations.
111.	The question of Korea is once again on the agenda of the current session. The text which represents the consensus of the members of the General Assembly was adopted on 28 November 1973.5 jt urges both North and South Korea to continue dialog to expedite the peaceful reunification of Korea, has not been fully implemented. Consequently my delegation would like once again to call for the dissolution of the United Nations Command and the withdrawal of all foreign troops stationed in Korea. We see the removal of the Command and the troops as an essential step in the search for peace in the peninsula.
112.	My preceding remarks were a general commentary on the changing world situation. I should like now to refer to some issues in more specific terms.
113.	In the Middle East, the roots of political tension and armed conflict in other words, the issues concerning occupied lands and the deprivation of a people's rights have been known for a long time now. What has remained elusive in the subregion is peace.
114.	From the outset I should like to state that Botswana has never questioned the existence of any State in the region. For this reason my Government continues to consider that Security Council resolutions 242 (1967) and 338 (1973) provide a useful framework for peace in the area. However, the prolonged tension in the Middle East leads my Government to the view that, if Israel wishes to ensure the durability for its own independence and future, it should withdraw from all occupied Arab lands and thus further demonstrate also that it accepts the legitimacy of the national rights of the Palestinian people. My Government supported the granting of observer status in the United Nations to the Palestine Liberation Organization [PLO\ because we believe that organization is the legitimate representative of the Palestinian people. We believe that the strong and active participation of that organization in the current search for a formula for peace is essential, and we hope that the parties concerned will take into account the basic interests of the Palestinians in order to ensure permanent peace in the Middle East.
115.	My Government is pleased that some of the parties concerned have since our last session already made some progress in identifying areas in which interim accords are possible. We welcome this development and hope that its momentum will be sustained, so that further relaxation of tension will create favorable conditions for a permanent settlement.
116.	We therefore commend Egypt for its magnanimity and the United States for its efforts in the search for peace in the area. The recent accords between
Egypt and Israel may seem minimal, but we regard them as a step forward for the Middle East as they set the pattern for further negotiations and for the settlement of the problem by peaceful means.
117.	The volatile disposition of the political conflicts of the Middle East subregion prompts us to see merit in extending the presence and operations of the United Nations peace-keeping forces in that region. For, even allowing for the important role played by bilateral diplomacy in the Arab-Israeli conflict and in the unfortunate Cyprus situation, we cannot help but concede the useful results obtained through the interposition of the United Nations peace-keeping forces in bringing about the disengagement of opposing armies.
118.	The desperate situation in Cyprus, which is as much a question of national independence as it is a humanitarian one, is equally of concern to the United Nations. It remains the hope of my Government that the parties concerned in the Cyprus situation will, in consultation and co-operation with this Organization, ensure that the aspirations of the people of Cyprus as a whole are respected and that Cyprus will re-emerge as a sovereign and independent Republic. This presupposes the withdrawal of all foreign troops from the island. We hope that the relaxation of political tension in Europe will provide further encouragement for a determined willingness to solve this problem.
119.	I fully agree with the remarks of the Secretary-General in the introduction to his report on the work of the Organization when he observed of the Middle East situation that:
"In attempting to achieve solutions of problems which threaten international peace and security there can be no place for despair, however great the frustration, and, in view of the alternatives, there can be no excuse for giving up the struggle." [A/10001 lAdcl.l, sect. XI.}
120.	While we rejoice at the attainment of independence by the new African nations, we are deeply concerned at the turn of events in Angola. Internecine strife has overtaken orderly progress towards independence. Arms continue to flow into that African country, not for liberation, but for self-destruction. We regret the plight of the refugees. Under such difficult circumstances, my delegation strongly calls for non-interference in Angola's affairs. We in the United Nations should speak up, as it appears to us that the Angolan people are not being given the opportunity to settle their own differences by peaceful negotiations. It is our duty also to exhort our fellow men to place their national freedom, their independence and their self-fulfillment before their individual political ambitions. We believe that our brothers in Angola will heed our pleas for an amicable solution to their problem. After they have fought so bravely for independence it would be ironical if that independence were to be postponed on account of their own actions. We urge the Portuguese Government not to use these temporary setbacks as a reason for delaying what they, too, have accepted as the fundamental rights of the Angolan people.
121.	For almost one year now determined and sustained efforts have been made to break the impasse
385
and stalemate in Rhodesia through the Lusaka talks aimed at creating a peaceful atmosphere for a meaningful dialog between the Zimbabwe nationalists and the Smith regime to achieve majority rule and independence for the country. With every moon that has waxed and waned since then, prospects for an early solution to the problem have swelled and ebbed like lunar tides. As I address this Assembly the Rhodesia talks have entered one of their deepest troughs. This was not unexpected, for the Smith regime, with the reins of power in its hands, has consistently resisted any move to normalize conditions in Rhodesia to enable the African National Council and all its members to conduct their negotiations in the best atmosphere possible. Not all detainees were released; arrests and hangings continued; members of the ANC executive outside Zimbabwe were denied entry, diplomatic immunities and free political activity in the country, despite the concession by ANC to hold meetings in Zimbabwe at the insistence of the minority regime.
122.	We remain optimistic, even in the face of such adversity, that the changed circumstances in southern Africa such as the collapse of the Portuguese empire, the withdrawal of South African forces from Rhodesia, and the determined resolve of the people of Zimbabwe will compel Smith to face up to the realities of the times and that majority rule will come to Zimbabwe in his lifetime. As members of the OAU we fully support the Lusaka Manifesto and the Dar es Salaam Declaration.7 Bostwana will continue to work tirelessly for the unity of the African National Council in order to deny Ian Smith the subversive strategy of driving wedges between its components and sowing seeds of disruptive dissension among them all to his advantage.
123.	The Balkanization of Namibia into bantustans is a fact which gives us reason for concern. The South African Government has repeatedly stated that the people of the Territory will themselves decide on their future. We meet today long after the Security Council May deadline has passed, yet the only change is what the South African Government refers to as the constitutional conference in Namibia: the said conference has not in any way minimized our opposition to the Balkanization of the Territory into bantustans nor has it dispelled our fears that the continued refusal by the South African Government to involve the South West Africa People's Organization [SWAPO] and the United Nations in any talks on the future of Namibia creating unrest and insecurity in the Territory. A constitution which recognizes "particular circumstances" of population groups while pledging to serve "the interests of South West Africa in its entirety" admits the absence of unity as it envisages a confederation of ethnic States. We recognize SWAPO as the authentic representative of the people of Namibia, the party which regards Namibia as a unitary State and is, like us, opposed to the extension of the bantustan concept to this Trust Territory. We consider it vital therefore that even at this late hour the South African Government lift banning orders and release SWAPO leaders from detention in order for them to
participate fully in political activities leading to the independence of Namibia.
124.	South Africa continues as an apartheid State, We in Africa accept South Africa as a sovereign and independent State, but we condemn its policy of apartheid, the religion or article of faith which does not accord the African the same human dignity and fundamental rights as the European. We object to a philosophy and system of government which is based on the maintenance of white minority privilege and black majority exploitation and oppression. We deprecate a form of government which perpetuates white supremacy and minority rule, denying the black majority full participation in the government of its own country.
125.	It is noteworthy that there are in that country some white South Africans whose conscience is still alive and who, at the risk of being charged under any of the punitive laws of that country, have the courage to bear witness to the abhorrent nature of the system. I can do no better than quote what Mr. Beyers Naude, the Director of the Christian Institute, said at his trial in Pretoria in November 1973:
"If we, as the white population, do not take seriously the legitimate claims and aspirations of the black population, then it would necessarily lead to estrangement, to bitterness and to a polarization between white and black which can lead to conflict . which can possibly result in violence in our country."
126.	Human relations in South Africa have reached the stage of bitterness and polarization and there are examples of conflicts and periodic flashes of violence. But the problem of not taking seriously the legitimate claims and aspirations of the black population remains.
127.	Fate and history have placed the white people of South Africa in Africa. They have much to be thankful for and it is but a short step for them to identify themselves with Africa, to fulfill the obligations which such identification entails and places on all of us, and thus to become accepted as full members of the African family. Instead, the white man in South Africa has, for three centuries and a quarter, refused and continues to refuse to admit to himself, privately or publicly, that he is not a European but a South African. South Africa employs every legal device to repel the inevitability of its future character, that of a land where Dutch sailors and settlers, reinforced numerically by French Huguenots, were brought face to face with African people and where the population projections indicate that by the end of the century there will be only 7 million whites out of a total population of 50 million.
128.	South Africa is striving hard, through discriminatory legislation, to stem the evolutionary process of nation-building and to bolster a social structure which is doomed to collapse under the weight of its own laws. It works hard to protect its language and its vaunted culture, both of which are distinctively South African. It is trying hard to maintain a petite Europe in Africa through the suppression of African aspirations by all the paraphernalia of apartheid, behind which it hopes to sustain the outmoded concept of racial purity and preserve intact its Western European ancestry.
129.	The establishment of bantustans, which are, after all, glorified native reserves, and their pseudo-independence are further steps in South Africa's segregationist apartheid policy designed to preclude the sharing of power with Africans. Bantustans are denounced by the black South Africans themselves except for the Transkei, as the independence they proffer is seen as, in the words of Gatsha Buthelezi, for instance "... pseudo-independence that will make us poor cousins on whom white South Africa can fob off crumbs of charity, making us their economic vassals forever."
130.	The Balkanization of South Africa into bantustans is based on the inequitable allocation of land, whereby 75 per cent of the population, or almost 18 million people, are allotted about 13 per cent of the land land which on account of over-population, over stalking and consequent overgrazing, is denuded and degraded and is continuing to deteriorate while 20 per cent of the population owns 87 per cent of this piece of African soil.
131.	Bantustans spell perpetual tutelage and arrested political and economic development. It is inconceivable that South Africa, with its abhorrence of socialism, would allow the so-called "homelands" the free choice of their foreign policy, their military alliances and self-determination without interference or obstruction. On the economic front, too, the border industries, established to serve the white South African economy through cheap and abundant black labor, will stifle economic development in the so-called "homelands". Bantustans enhance and enshrine racial inequalities and ethnic isolation and heighten ethnic antipathies.
132.	The bantustan philosophy is a contradiction of the historical constitutional development of the South African State itself, which developed from independent Boer Republics and British provinces to Union, and from Union to one independent, sovereign Republic of South Africa outside the Commonwealth.
133.	The appropriate question to ask is, Why this politically retrograde step from unification to fragmentation? The reason is simply to prevent the full development and expression of African nationalism and to lead it into the blind alley of the bantustans and to make way for unfettered white supremacy. Even though the South African Prime Minister has played a positive role in the search for a peaceful solution in Rhodesia, he continues to deny the South African black people, in their own land, the rights which people from outside the country, if they are white, get so easily. He also continues to refuse to dismantle the apartheid apparatus or even to show a goodwill gesture by freeing the political prisoners who are now languishing in South African prisons.
134.	For Botswana and for Africa it is not possible to have detente or unconditional dialog with South Africa as long as the prevailing conditions remain.
135.	It is unthinkable that independent Africa can coexist with the inhumanity of apartheid or arrogate to itself the role of engaging in dialog on behalf of the nationalist leaders of the black South Africans who are languishing in Robben Island or some maximum-security State prison, or have been rendered stateless by the harshness of the conditions beyond their control. Any "dialog" about the situation in
South Africa must be held between the South African regime and the African nationalist leaders who are the authentic representatives of the Africans, and not with any foreign Government or the South African Government-appointed tribal chiefs.
136.	My delegation appeals to this Organization, and particularly to the friends and allies of South Africa in the Western world, to do everything possible, by precept and persuasion, to make South Africa appreciate that it is an African country, that its destiny is inextricably bound with the claims and legitimate aspirations, the dignity and the great future, of that great continent and its peoples. Yet, what we are asking for is human equality, majority rule, justice and human dignity for all.



